Citation Nr: 0707934	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.  

3.  Entitlement to an effective date prior to March 21, 1994 
for service connection for bilateral hearing loss.

4.  Entitlement to an effective date prior to March 21, 1994 
for service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Baltimore, 
Maryland, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that there is an August 2006 rating decision 
which states that no revision is warranted in the evaluation 
of the veteran's bilateral hearing loss.  The veteran was not 
provided with a supplemental statement of the case following 
this rating decision.  However, a reading of this rating 
decision shows that it did not address the evaluation for 
bilateral hearing loss, but rather the effective date of 
service connection for this disability.  Therefore, a 
supplemental statement of the case for the issue of 
entitlement to an increased evaluation for bilateral hearing 
loss is not required.  

The issues of entitlement to earlier effective dates for 
service connection for bilateral hearing loss and bilateral 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The examination results most favorable to the veteran 
show that his hearing loss is at Level II for each ear.  

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
by regulation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.85, 4.86 (2006). 

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, VCAA notice was not provided to the veteran 
prior to the initial decision in his case.  However, he was 
provided with VCAA notice in an April 2004 letter.  The 
notice included the type of evidence needed to substantiate 
the claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  Finally, the veteran was told to provide any 
evidence in his possession that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with 
notification of the Dingess elements in a March 2006 letter.  
His claims have not been readjudicated since this 
notification.  However, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for higher initial 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded VA examinations of his disabilities.  The veteran's 
representative notes that an additional examination is 
required when a veteran argues that his disability has 
worsened since the most recent examination.  However, the 
Board notes that the veteran's most recent VA examination was 
conducted in September 2004, and while he has submitted 
several letters and statements since that time he has not 
argued that his disability has worsened since this 
examination.  All identified records that are available have 
been obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The RO has treated an April 1999 letter from the veteran as a 
new claim for increased evaluations for the veteran's 
disabilities.  Service connection was granted in a March 1998 
RO decision, which was effective from March 1994.  The 
veteran was notified of this decision in a May 1998 letter, 
and a letter expressing disagreement with the initial 
evaluations and asking for further consideration was received 
less than one year later in April 1999.  Therefore, the April 
1999 letter must be considered a notice of disagreement, and 
this is an appeal of an original grant of service connection.  
See 38 C.F.R. § 20.201.

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Hearing Loss

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  

In order for the veteran to receive a 10 percent evaluation 
for his bilateral hearing loss, the hearing acuity levels 
must be shown to be at III and IV, II and V, or higher 
combinations.  Lower combinations would warrant a 
continuation of the noncompensable evaluation now in effect.  
38 C.F.R. §§ 4.85, Table VI and Table VII; 4.87, Diagnostic 
Codes 6100, 6101.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

For exceptional patterns of hearing loss, when the puretone 
threshold at each of the four specified frequencies is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (1999).

The veteran was afforded a VA audio examination in September 
1997.  He was noted to have bilateral sensorineural hearing 
loss.  The right ear had puretone thresholds of 40, 45, 55, 
and 70 decibels at 1000, 2000, 3000, and 4000 Hertz 
respectively.  The left ear had thresholds of 35, 40, 55, and 
65 decibels at these same frequencies.  The average puretone 
threshold was 52 decibels on the right and 48 decibels on the 
left.  Speech recognition scores were 90 percent on the right 
and 94 percent on the left.  The diagnosis was mild to 
moderately severe sensorineural hearing loss of the right ear 
and mild to severe sensorineural hearing loss of the left 
ear.  When these results are applied to 38 C.F.R. § 4.85, 
Table VI, as is required, the veteran is found to have Level 
II hearing for the right ear and Level I hearing for the left 
ear.  These findings do not fit into the exceptional patterns 
of hearing described at 38 C.F.R. § 4.86.  

The veteran underwent another VA audio examination in 
February 2002.  The right ear had puretone thresholds of 40, 
50, 60, and 60 decibels at 1000, 2000, 3000, and 4000 Hertz 
respectively.  The average for the right ear was 53 decibels.  
The left ear had thresholds of 40, 45, 50, and 60 decibels at 
these same frequencies for an average puretone threshold of 
49 decibels.  Speech recognition scores were 88 percent on 
the right and 92 percent on the left.  The diagnosis was mild 
to severe sensorineural hearing loss of the right ear and 
mild to moderately severe sensorineural hearing loss of the 
left ear.  When applied to Table VI, the veteran is again 
found to have Level II hearing for the right ear and Level I 
hearing for the left ear.  These findings do not fit into the 
exceptional patterns of hearing described at 38 C.F.R. 
§ 4.86.  

The most recent VA audio examination was conducted in 
September 2004.  The right ear had puretone thresholds of 40, 
55, 60, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz 
respectively.  The left ear had thresholds of 35, 45, 60, and 
65 decibels at these same frequencies.  The average puretone 
threshold for the right ear was 56 decibels and the average 
for the left ear was 51 decibels.  Speech recognition scores 
were 90 percent on the right and 88 percent on the left.  The 
diagnosis was mild to severe hearing loss bilaterally.  When 
applied to Table VI, the veteran is again found to have Level 
II hearing for each ear.  Once again, these results do not 
fit into the exceptional patterns of hearing described at 
38 C.F.R. § 4.86.  

The Board finds that entitlement to an initial compensable 
evaluation for the veteran's bilateral hearing loss is not 
warranted.  The September 1997 and February 2002 examinations 
both show that the veteran had Level II hearing for the right 
ear and Level I hearing for the left ear.  This equates to a 
zero percent evaluation when applied to 38 C.F.R. § 4.85, 
Table VII, as is required.  The September 2004 results showed 
Level II hearing for each ear, but this also results in a 
zero percent evaluation when applied to Table VII.  None of 
the examinations showed evidence of the exception patterns of 
hearing loss as defined by 38 C.F.R. § 4.86.  Therefore, the 
zero percent initial evaluation currently assigned is proper.  

The Board notes that the veteran submitted an examination 
conducted by a private audiologist in April 2005.  The Board 
is unable to include this examination in the evaluation of 
the veteran's hearing loss as it does not contain the 
puretone threshold for the right ear at 3000 Hertz, and as 
the type of word recognition test that was used is not 
indicated.  See 38 C.F.R. § 4.85.  However, for the sake of 
discussion, the Board notes that the average puretone 
thresholds for the left ear on this test are 53 decibels.  
Using the three available readings for the right ear, the 
veteran had an average puretone threshold of 58.  His speech 
recognition was 88 percent.  This results in Level III 
hearing for the right ear and level II hearing for the left 
ear.  When this is applied to 38 C.F.R. § 4.85, Table VII, a 
zero percent rating is the result once again.  Therefore, the 
rating for the veteran's hearing loss would not be any 
different if this test had been included in the evaluation. 

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss is worse than is 
reflected by the zero percent evaluation.  However, the 
evidence clearly weighs against the assignment of a 
compensable evaluation in this case.  The requirements of 
38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Therefore, the only possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is at level I for each ear, and that, 
therefore, a compensable rating is not warranted.  
38 C.F.R. § 3.321 has been considered, but an unusual 
disability picture is not demonstrated by the evidence.

Tinnitus

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim). 

At the time of the veteran's claim, Diagnostic Code 6260 
provided that recurrent tinnitus would be evaluated as 10 
percent disabling.  

VA's General Counsel interpreted this code as providing for a 
single 10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003; 69 Fed. 
Reg. 25178 (2004).

Diagnostic Code 6260 was revised, effective on June 13, 2003, 
to explicitly provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the Court 
held that VAOPGCPREC 2-2003, was incorrect and that VA was 
obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 38 
C.F.R. § 4.25(b), which requires separate evaluations for 
each service-connected disability arising from a single 
disease, unless otherwise provided.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for an increased 
evaluation for tinnitus must be denied under both the new and 
old versions of the regulation.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus is denied. 


REMAND

As noted above, the veteran submitted a notice of 
disagreement with the March 1998 rating decision in April 
1999, which was within one year of the May 1998 notice of the 
decision.  Therefore, this notice of disagreement is timely 
and must be addressed.  38 C.F.R. § 20.201.  

As noted by the veteran's representative, the April 1999 
notice of disagreement expressed a belief that the proper 
effective date for his service connected disabilities should 
be January 25, 1946.  Although the veteran submitted several 
subsequent statements to this affect and the matter was 
addressed in an August 2006 rating decision, the Board agrees 
with the veteran's representative that no action has ever 
been taken on the April 1999 notice of disagreement.  The 
veteran has not yet been provided a statement of the case for 
these issues.  In addition, he has not been notified of the 
necessity of submitting a substantive appeal.  The veteran 
has not yet been provided a statement of the case for either 
of these issues.  In addition, he has not been notified of 
the necessity of submitting a substantive appeal for this 
issue.  Therefore, these issues must be remanded to the RO 
for the issuance of a statement of the case.  38 U.S.C.A. § 
7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a 
statement of the case addressing the 
issues of entitlement to an effective 
date prior to March 21, 1994 for 
service connection for bilateral 
hearing loss and entitlement to an 
effective date prior to March 21, 1994 
for service connection for tinnitus.  
He should also be notified of the 
necessity of submitting a substantive 
appeal for each of these issues if he 
desires to appeal them to the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


